Citation Nr: 1445623	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  12-08 122A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

1.  Whether a September 27, 1993 decision that denied service connection for bladder cancer contained clear and unmistakable error (CUE), for accrued benefits purposes.

2.  Whether a May [redacted], 1995 decision that denied service connection for bladder cancer contained CUE, for accrued benefits purposes.


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1943 to January 1946, and died in May 2007.  The appellant is the Veteran's surviving spouse.  
      
These matters come before the Board of Veterans' Appeals (Board) on appeal from decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In a January 2012 decision, the Board remanded these matters for additional procedural development to include readjudication and the issuing of a statement of the case by the RO.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal.


FINDINGS OF FACT

1.  The Veteran died in May 2007, and his claims of CUE in September 27, 1993 and May [redacted], 1995 decisions were dismissed.

2.  The appellant is the Veteran's surviving spouse and may not serve as substitute claimant for the purposes of the Veteran's prior CUE claims or pursue them on an accrued basis.



CONCLUSION OF LAW

The appellant is not legally entitled to pursue the motions alleging CUE for accrued benefits purposes.  38 U.S.C.A. § 5112(b) (2012); Haines v. West, 154 F. 3d 1298; Rusick v. Gibson, 760 F.3d 1342.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that although the record includes a large volume of evidence having been supplied both by the Veteran during his lifetime, and by the appellant, a careful effort has been undertaken to review all evidence which has been made a part of the record, to include statements from the late Veteran and his spouse, post-service medical treatment reports, and reports of VA examination and treatment.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the analyses below will focus specifically on what the evidence shows, or fails to show, as to these claims currently on appeal.

The Veteran initially filed a claim of service connection for a bladder disorder in May 1993.  That claim was denied in a rating decision of September 1993, to which the Veteran did not file a timely appeal.  In October 1994, more than one year after the prior RO denial, the Veteran submitted a claim to reopen service connection for the same disorder.  This claim was also denied by the RO in a decision of May 1995.  He once again submitted a claim to reopen service connection for a bladder disorder on November 18, 1997; in July 1999 service connection was granted for cancer of the bladder, as well as cancers of the liver and pelvic bone as secondary to bladder cancer.

The Veteran appeled from the effective dates established for service connection of the claimed disorders - November 18, 1997 - and raised claims of CUE in the 1993 and 1995 RO decisions which had denied service connection.  Those claims were denied by the RO and an appeal was perfected to the Board.  In an August 2005 decision, the Board denied the Veteran's CUE claims, and he appeled the denials to the U.S. Court of Appeals for Veterans Claims (Court).  

In a decision of May 17, 2007, the Court held that the Veteran's CUE claim had been improperly plead, and that the Board accordingly should have dismissed the claim without prejudice rather than denying it.  Accordingly, the Court vacated the Board's August 2005 denial.  In June 2007, the appellant notified the Court that the Veteran had died on May [redacted], 2007, and moved to substitute for the Veteran.  In a January 2008 memorandum decision, the Court denied the appellant's motion for substitution, revoked its May 2007 decision, set aside the Board's August 2005 decision, and dismissed the underlying appeal because the Veteran had died.

In May 2007, the appellant filed a claim for accrued benefits for all of the claims pending at the time of the Veteran's death, and such accrued benefits were denied in a July 2007 decision, which she appealed.  In January 2012, the Board noted that both the RO and the Board had previously characterized issues of entitlement to an effective date prior to November 18, 1997, for the award of service connection for transitional cell carcinoma of the bladder, and the two CUE issues currently on appeal, as one issue: "Entitlement to an effective date earlier than November 18, 1997, for the grant of service connection for transitional cell carcinoma of the bladder, status-post radical cystectomy with impotence, to include whether there was clear and unmistakable error (CUE) in prior rating determinations denying service connection."

In a January 2012 decision and remand, the Board found that the appellant had submitted an effective notice of disagreement regarding the RO's denials of CUE in the prior RO decisions, but that a no statement of the case had been subsequently issued on either CUE claim.  Accordingly, these matters were remanded for the issuance of an appropriate statement of the case - which was completed and sent to the appellant in March 2012.  The Board finds that the RO substantially complied with the January 2012 remand directive regarding issuance of a statement of the case.  See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).
 
The appellant's claim for accrued benefits on the basis of CUE in one or more prior RO decisions must be dismissed.  The appellant contends that during the course of the Veteran's terminal illness he was unable to file timely appeals to the 1993 and 1995 RO denials due to poor health.  To that end she has argued, that "it is clear and unmistakable error to think that my taking care of my husband . . . gave us time to appeal during the 4 1/2 years in question from the time we filed, May 19, 1993, until his disability claim was granted November 18, 1997."  See June 2011 appellant's statement.

The Board is sympathetic to the appellant's claim and circumstances and appreciative of the late Veteran's service.  Nonetheless, the Board emphasizes it is bound by the laws enacted by Congress, applicable VA-promulgated regulations, the instructions of the Secretary of VA, and the precedent opinions of the VA chief legal officer. See 38 U.S.C.A. § 7104(c) (West 2002).  No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for and authorized by Congress.  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).

With regard to the appellant's appeals, the Board finds that she does not have standing to pursue the issues of clear and unmistakable error in a prior RO decision for accrued benefits purposes.  Specifically, only the Veteran, as the claimant involved, may request a revision of a prior decision affecting him on the basis of CUE; survivors are limited to seeking benefits under the accrued benefits provision.  See Haines v. West, 154 F. 3d 1298 at 1301-02 (Fed. Cir. 1998)  

The Board recognizes that at the time of his death, there was, in fact, a pending CUE motion before the Court.  See also Rusick at 1344, noting that under Haines, a veteran's CUE claim under section 38 U.S.C.A. § 5109A does not survive the veteran's death, as section 5109A does not contain any language regarding the payment of veteran's benefits to survivors, thus precluding the use of the language in the CUE statute to override the specific provisions of section 5121.  Rusick, 760 F.3d, 1344.

In sum, the appeals for accrued benefits on the basis of clear and unmistakable error in RO decisions of September 27, 1993 and May [redacted], 1995 must be dismissed.

Duties to Notify and Assist

The Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

However, where the law, and not the evidence, is dispositive of the claim, the above provisions are not applicable.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Sabonis v. Brown, 6 Vet. App. 426 (1994) (holding that where the law and not the evidence is dispositive, the claim should be denied on the ground of lack of legal merit or lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (concluding that providing notice of how to substantiate a claim is not required where that claim cannot be substantiated because there is no legal basis for it or because undisputed facts render the claimant ineligible for the benefit sought); see also Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason v. Principi, 16 Vet. App. 129 (2002).  As explained above, the appellant's claim for accrued benefits on the basis of CUE is precluded by the applicable law and regulations, and the VCAA is therefore inapplicable to this claim.


ORDER

Claims for accrued benefits on the basis of CUE are dismissed.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


